                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

TREY J. CHANDLER                                                                         PLAINTIFF

V.                             NO. 4:19CV00348 LPR-JTR

ANDREW SAUL,
Commissioner of Social Security Administration1                                        DEFENDANT

                             RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Lee P. Rudofsky. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Trey J. Chandler (“Chandler”), applied for disability benefits on

April 3, 2017, alleging disability beginning on March 3, 2017. (Tr. at 18). After

conducting a hearing, the Administrative Law Judge (“ALJ”) denied his application.

(Tr. at 30). The Appeals Council denied Chandler’s request for review. (Tr. at 1).

1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
Thus, the ALJ=s decision now stands as the final decision of the Commissioner.

Chandler has filed a Complaint seeking judicial review from this Court.

       For the reasons stated below, the Court concludes that the Commissioner’s

decision should be affirmed.

II. The Commissioner’s Decision:

       The ALJ found that Chandler had not engaged in substantial gainful activity

since his alleged onset date of March 3, 2017. (Tr. at 21). At Step Two, the ALJ

found that Chandler had the following severe impairments: degenerative disc

disease, borderline personality disorder, borderline intellectual functioning, and

anxiety disorder. Id.

       After finding that Chandler’s impairments did not meet or equal a listed

impairment (Tr. at 21), the ALJ determined that Chandler had the residual functional

capacity (“RFC”) to perform work at the medium exertional level, except that: (1)

the work must be limited to simple, routine, and repetitive tasks involving only

simple work-related decisions; and (2) there must be few workplace changes and no

more than incidental contact with coworkers, supervisors, and the general public.

(Tr. at 23).

       After finding that Chandler was unable to perform any of his past relevant

work (Tr. at 28), the ALJ relied on the testimony of a Vocational Expert (“VE”) to

find that, based on Chandler’s age, education, work experience and RFC, jobs
existed in significant numbers in the national economy that he could perform,

including work as a circuit board assembler, an addresser, and a toy stuffer. (Tr. at

29). Thus, the ALJ concluded that Chandler was not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). The Eighth Circuit has explained the meaning of

“substantial evidence on the record as a whole” in the following terms:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,


                                          3
784 F.3d at 477.

      B.   Chandler’s Arguments on Appeal

      Chandler contends that substantial evidence does not support the ALJ’s

decision to deny benefits. He argues that the ALJ erred by not conducting a PRT

analysis of mental impairments and that the RFC did not incorporate all of

Chandler’s limitations. After reviewing the record as a whole, the Court concludes

that Chandler’s arguments are without merit.

      Chandler sought treatment for mental impairments. He engaged in outpatient

counseling from 2016 through 2018. (Tr. at 26, 852-1097). In May 2016, a clinic

note stated that his depression was stable. (Tr. at 665). Chandler said he was not

taking psychiatric medications, as of November 2016, but he also said that

counseling had helped in the past. (Tr. at 840). Chandler was noted to be open and

engaged with his counselor in September 2017. (Tr. at 852). Chandler had

appropriate mood and affect in May 2016, September 2016, January 2017, August

2017, and January 2018. (Tr. at 430, 531, 759, 1081). On August 11, 2017, Chandler

had no thoughts of self-harm, normal flow of thought, normal thought processes, and

no impairment in memory, insight, or judgment. (Tr. at 856). In February 2018,

Chandler was attending church and reported that he had hobbies. (Tr. at 901).

      Chandler was treated for seven days in Turning Point inpatient psychiatric

                                        4
hospital in July 2018 (Tr. at 26). In September 2018, Chandler underwent a

consultative psychiatric examination which resulted in the following findings: he

was able to carry out simple and, sometimes, complex tasks (Tr. at 1245); he was

not impaired in his ability to cope with typical work demands (Id.); and he had

normal and stable mood and good rapport, with no impairment in communication or

concentration (Id.).

      On September 26, 2017, Chandler underwent another psychological

screening. (Tr. at 884). The psychological examiner found that he would have

difficulty with a job requiring rapid production, and would need limited variation

from his routine with limited social interaction. (Tr. at 888). He also should avoid

high stress work environments. Id. Thus, the outcome of the examinations and

screening, performed in September of 2018 and September of 2017 are consistent

with Chandler’s assigned RFC for unskilled work.

      Chandler asserts that the ALJ erred by not conducting a Psychiatric Review

Technique (“PRT”). The PRT rates a claimant’s degree of functional mental

limitation in four broad areas: understanding, remembering, and applying

information; interaction with others; concentrating, and persisting and maintaining

pace; and adapting or managing oneself. 20 C.F.R. § 404.1520a. The standardized

PRT form is now used only at the initial and reconsideration levels. At the level of

                                         5
an administrative hearing, the ALJ’s decision documents and applies the results of

the PRT in the decision itself. Id. If a psychological examiner completed a form

before the hearing and the ALJ discusses the technique within the decision, the ALJ

has met the requirement for assessment of mental impairments. Id.; Montgomery v.

Shalala, 30 F.3d 98, 100 (8th Cir. 1994).

        In this case, two reviewing psychologists each completed a PRT, on June 11,

2017 and October 5, 2017. (Tr. at 120, 149). In his decision, the ALJ discussed those

findings and assessed the areas noted in the PRT, and incorporated the PRT findings

in determining that Chandler’s RFC allowed him to perform unskilled work. Thus,

the ALJ properly discharged his duty with respect to the PRT and corresponding

analysis of psychiatric conditions.2

        Chandler contends that the ALJ did not consider and incorporate all of his

limitations in determining that he had the RFC for medium work. However, the MRI

of Chandler’s lumbar and thoracic spine revealed only mild-to-moderate conditions,



2
  Chandler also argues that the ALJ should have found Bipolar Disorder, PTSD, and Intermittent
Explosive Disorder to be severe impairments. While the record contained diagnoses of those disorders, a
diagnosis alone does not infer disability; there must be a functional loss establishing the inability to
engage in substantial gainful activity. See Trenary v. Bowen, 898 F.2d 1361, 1364 (8th Cir. 1990). Once
the ALJ proceeds past Step Two, the labeling of an impairment as severe or non-severe has no legal
significance; the medical record as whole is the basis for the determinations at Steps Three and Four. See
20 C.F.R. §§ 404.1545(e), 416.945(e); Social Security Ruling 96-8p, 1996 WL 374184 (the ALJ will
consider all medically determinable impairments, even those that are non-severe, when assessing residual
functional capacity).

                                                    6
which were accounted for by the ALJ limiting him to unskilled medium work. (Tr.

at 448, 1106). Objective tests, which show mild-to-moderate conditions, do not

support a finding of disability. Masterson v. Barnhart, 363 F.3d 731, 738-39 (8th

Cir. 2004).

      Chandler regularly was evaluated as having normal gait and normal tandem

walk. (Tr. at 430, 537, 567, 682). He said pain was better with medication, and he

was able to perform activities of daily living. (Tr. at 463, 466, 514). Inconsistencies

between subjective complaints of pain and daily living patterns diminish credibility.

Shannon v. Chater, 54 F.3d 484, 487 (8th Cir. 1995). After undergoing medial

branch blocks, “post-op pain relief was significant.” (Tr. at 495). Impairments that

are controllable or amenable to treatment do not support a finding of total disability.

Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir. 2000). Chandler was also able to

work during the relevant time-period. (Tr. at 829). His doctors encouraged him to

exercise and lose weight. (Tr. at 488, 1280). A physician’s recommendation to

exercise suggests that a claimant has an increased functional capacity. See Moore v.

Astrue, 572 F.3d 520, 524 (8th Cir. 2009). Finally, the medical consultative examiner

found that Chandler was capable of medium work. (Tr. at 1230-1235). Thus, the

RFC incorporated all of the credible and medically-supported limitations.




                                          7
IV.   Conclusion:

      There is substantial evidence to support the Commissioner’s decision that

Chandler was not disabled. The PRT was conducted as required and the RFC

incorporated all of Chandler’s limitations.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 19th day of March, 2020.



                                       ___________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                          8
